


109 HR 6050 IH: Balanced Trade Act of

U.S. House of Representatives
2006-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6050
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2006
			Mr. Michaud
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Trade Act of 1974 to require the President
		  to make a determination that a fundamental international payments problem
		  exists and to proclaim a temporary import surcharge whenever the United States
		  current account deficit exceeds 2 percent of the United States Gross Domestic
		  Product.
	
	
		1.Short titleThis Act may be cited as the
			 Balanced Trade Act of
			 2006.
		2.Findings of
			 CongressCongress makes the
			 following findings:
			(1)Since 1997, the
			 United States current account deficit, the broadest measure of United States
			 international trade, has grown substantially, both absolutely and relative to
			 gross domestic product (GDP), increasing from $140,400,000,000 in 1997 (1.7
			 percent of GDP) to $791,000,000,000 in 2005 (6.3 percent of GDP).
			(2)Strong
			 manufacturing and agricultural sectors are important to nurturing and
			 sustaining the health and security of the Nation’s economy. The persistent
			 current account deficit weakens United States manufacturing and agriculture and
			 causes the loss of United States jobs. It can be estimated that the 2005
			 merchandise trade deficit cost the United States up to 15,000,000 jobs.
			(3)The direction and
			 trend of the current account deficit is unsustainable in the long run and needs
			 immediate corrective action.
			(4)It
			 is critical to the Nation’s economic future that the current account deficit be
			 addressed by adopting statutory changes that will eliminate some of the causes
			 of the trade deficit and will begin to move the Nation to a positive trade
			 balance.
			3.Mandatory
			 Presidential action whenever the United States current account deficit exceeds
			 2 percent of the United States Gross Domestic ProductSection 122 of the Trade Act of 1974 (19
			 U.S.C. 2132) is amended—
			(1)by redesignating
			 subsections (c) through (h) as (d) through (i), respectively; and
			(2)by inserting after
			 subsection (b) the following new subsection (c):
				
					(c)Mandatory
				Presidential proclamation of temporary import surcharge whenever the United
				States current account deficit exceeds 2 percent of the gross domestic
				product
						(1)In
				generalNotwithstanding the provisions of subsections (a) and
				(b), whenever there is a United States current account deficit that exceeds 2
				percent of the gross domestic product, then—
							(A)for purposes of
				subsection (a), the President shall determine that fundamental international
				payments problems do exist that require special import measures to restrict
				imports; and
							(B)within 30 days
				after making that determination, the President shall proclaim, for the period
				described in paragraph (2), a temporary import surcharge under this subsection
				in the form of duties (in addition to those already imposed, if any) on
				articles imported into the United States.
							(2)Period of
				surchargeThe period of the
				surcharge proclaimed under this subsection is the period beginning on the date
				on which the surcharge is proclaimed and ending on the date on which there is
				not a United States current account deficit, or there is a United States
				current account deficit that does not exceed 1 percent of the gross domestic
				product.
						(3)Amount of
				surcharge
							(A)MinimumThe
				amount of the surcharge proclaimed under this subsection shall be not less than
				20 percent ad valorem.
							(B)Adjustment to
				ensure period of not more than 24 monthsSubject to subparagraph
				(A), the amount of the surcharge shall be adequate to ensure that the period in
				which the surcharge applies (as described in paragraph (2)) is not more than 24
				months. Whenever the President determines that the amount of the surcharge is
				inadequate to ensure that the period in which the surcharge applies is not more
				than 24 months, the President shall increase the amount by at least 1
				percent.
							(4)Data used in
				making determinationsEach determination under this subsection
				shall be made using the most recently available information for a 1-year period
				compiled by the Bureau of Economic Analysis of the Department of
				Commerce.
						(5)Exceptions
							(A)Country
				exemptionsSubsection (e)(2) applies to a surcharge proclaimed
				under this subsection to the same extent that it applies to an import
				restricting action proclaimed pursuant to subsection (a).
							(B)Product
				exceptionsSubsection (f) applies to a surcharge proclaimed under
				this subsection to the same extent that it applies to an import restricting
				action proclaimed pursuant to subsection
				(a).
							.
			
